UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1022



JERRY A. CHANDLER,

                                              Plaintiff - Appellant,

          versus


MICHAEL H. HOLLAND, Trustee of the 1974
Pension Plan United Mine Workers of America;
MARTY HUDSON, Trustee of the 1974 Pension Plan
United Mine Workers of America; B. V. HYLER,
Trustee of the 1974 Pension Plan United Mine
Workers of America; JOSEPH BRENMAN, Trustee of
the 1974 Pension Plan United Mine Workers of
America,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-00-142-2)


Submitted:   February 12, 2002            Decided:    April 17, 2002


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry A. Chandler, Appellant Pro Se. Jerry Mims, UMWA HEALTH &
RETIREMENT FUNDS, Washington, D.C.; Charlie Richard Jessee, JESSEE
& READ, P.C., Abingdon, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jerry    A.   Chandler   appeals   the   district   court’s   judgment

granting summary judgment to the Trustees of the United Mine

Workers of America 1974 Pension Plan on his claims for disability

pension benefits under the provisions of the Plan.                 We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Chandler v. Holland, No. CA-00-142-2 (W.D. Va.

Dec. 3, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2